AFFIRM; and Opinion Filed June 21, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01035-CR

                                CASEY COLBERT, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F16-76759-J

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                   Opinion by Justice Schenck
        Casey Colbert waived a jury trial and pleaded guilty to aggravated robbery with a deadly

weapon.     After finding appellant guilty, the trial court sentenced him to twenty years’

imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47

171035F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CASEY COLBERT, Appellant                             On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
 No. 05-17-01035-CR         V.                        Trial Court Cause No. F16-76759-J.
                                                      Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                         Justices Lang-Miers and Evans
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2018.




                                                –3–